DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kate Wong on 06/03/2022.

The application has been amended as follows: 
1. (Currently Amended) A communication system comprising an information processing apparatus and a mediation apparatus, 
wherein the information processing apparatus is configured to communicate with Internet and communicate with the mediation apparatus through firewall, the information processing apparatus including a first control device,
 wherein the mediation apparatus is configured to communicate with a device via a local network, the mediation apparatus including a second control device configured to perform:
   transmitting to the information processing apparatus through the firewall a first request for requesting transmission of a first command directing the mediation apparatus to issue a device command for instructing the device; 
   transmitting to the information processing apparatus through the firewall a second request for requesting transmission of a second command directing the mediation apparatus to execute a second-command dependent instruction;
    in response to receiving the first command, transmitting to the device via the local network the device command based on the first command; and 
   in response to receiving the second command, performing the second- command dependent instruction, 
wherein the first control device is configured to perform:
      in response to receiving the first request, transmitting the first command to the mediation apparatus through the firewall; and 
       in response to receiving the second request, transmitting the second command to the mediation apparatus through the firewall;
wherein the information processing apparatus further includes a first memory storing first correlation information which correlates each of event IDs with one of the first command and the second command, 
2wherein the mediation apparatus further includes a second memory storing second correlation information which correlates each of event IDs with one of the first request and the second request, and
wherein the first control device is configured to further perform transmitting event information including a plurality of event IDs according to a series of procedures which is initiated by the mediation apparatus and enables the mediation apparatus to receive information from the information processing apparatus through the firewall.
2. (Currently Amended) The communication system according to claim 1, 
 
wherein the second control device is configured to further perform: 
    initiating the series of procedures; 
    receiving the event information from the information processing apparatus through the firewall; and 
    determining, by using the second correlation information, for each of the plurality of event IDs included in the event information whether the event ID indicates the first request or the second request, 
    wherein in a case where the second control device determines that the event ID indicates the first request, the second control device transmits the first request including the event ID, 
    wherein in a case where the second control device determines that the event ID indicates the second request, the second control device transmits the second request including the event ID, 
wherein the first control device is configured to further perform: 
    identifying the first command based on the event ID included in the received first request by using the first correlation information, wherein the transmitting a first command transmits the identified first command to the mediation apparatus; and 
     identifying the second command based on the event ID included in the received second request by using the first correlation information, wherein the transmitting a second command transmits the identified second command to the mediation apparatus.
8. (Currently Amended) A non-transitory computer readable storage medium storing a set of program instructions comprising first program instructions executed by an information processing apparatus, and second program instructions executed by a mediation apparatus, the information processing apparatus being configured to communicate with Internet and communicate with the mediation apparatus through firewall, the mediation apparatus being configured to communicate with a device via a local network, wherein the second program instructions comprise: 
        transmitting to the information processing apparatus through the firewall a first request for requesting transmission of a first command directing the mediation apparatus to issue a device command for instructing the device; 
         transmitting to the information processing apparatus through the firewall a second request for requesting transmission of a second command directing the mediation apparatus to execute a second-command dependent instruction;
          in response to receiving the first command, transmitting to the device via the local network the device command based on the first command; and
          in response to receiving the second command, performing the second-command dependent instruction, 
wherein the first program instructions comprise: 
        in response to receiving the first request, transmitting the first command to the mediation apparatus through the firewall; and 
        in response to receiving the second request, transmitting the second command to the mediation apparatus through the firewall;
wherein the information processing apparatus further includes a first memory storing first correlation information which correlates each of event IDs with one of the first command and the second command, 
2wherein the mediation apparatus further includes a second memory storing second correlation information which correlates each of event IDs with one of the first request and the second request, and
wherein the first control device is configured to further perform transmitting event information including a plurality of event IDs according to a series of procedures which is initiated by the mediation apparatus and enables the mediation apparatus to receive information from the information processing apparatus through the firewall.


Response to Amendment
Claims 1-9 are pending. Claims 1-2 and 8 are currently amended. 
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 10/27/2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1, 3-5 and 8 has been withdrawn. 

Allowable Subject Matter
Claims 1-9 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: After further search and consideration, the amendments above and applicant remarks put forth in the Remarks of 10/27/2021 on pages 9-12, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Watai (US Patent No. 8,166,153) discloses the image processing device, monitors the state of each hardware resource, detects the occurrence of predetermined events such as any abnormal operation of the hardware resource, and performs different procedures in dependence on the type of the predetermined event information is required that can be used as a reference for identifying the type of an event.  FIG. 14 shows the data structure of an exemplary table indicating information (reference information) that can be used as a reference for identifying the type of an event (abnormality).  "Serviceperson call (SC)" is an example of "abnormality".  As shown in FIG. 14, the type of the detected SC is determined based on the detected SC.  Each type is described below (Watai, Figure 14, column 20, lines 49-column 21, line 26), Haapanen (US Pub No. 2019/0268229) discloses an improved method for configuring and managing network devices using network mediators (Haapanen, Abstract), Matusushima (US Pub No. 2019/0100921) discloses a device management method include communicating via a network with one or more device management units to manage devices to be managed and one or more mediating devices to collect information on the devices, managing correspondence between the device or the mediating device and the device management unit, collecting management information from the device or the mediating device, determining corresponding device management unit based on the correspondence, and transmitting management information to the corresponding device management unit (Matsushima, Abstract), Kitamura et al. (US Patent No. 8,510,822) discloses preventing an attack from an unspecified counterpart and resolve problem even when a problem occurs in a user terminal or client and a server.  A mediation server (1) receives an attack from an outside source on behalf of a server (34) (server A), redirects and receives communication addressed to a node-representative ID, and performs first authentication for the communication.  In the case of a reliable user terminal or client (42) (client B), the mediation server (1) provides the device with an intermediary server ID specifying an intermediary server (2).  The intermediary server (2) performs second authentication for the user terminal or client (42) (client B) going through the mediation server (1).  When it is identified that the user terminal or client (42) (client B) is reliable, the intermediary server (2) asks the server (34) (server A) about an ID and provides the user terminal or client (42) (client B) with traceable ID information acquired from the server (34) (server A) (Kitamura, Abstract), Nakamura (US Patent No. 8,970,879) discloses a print server in a printing system including a print server, at least one mediation apparatus, and at least one image forming apparatus, comprises: a unit configured to establish a connection with the at least one mediation apparatus and to maintain the established connection to be able to transmit data from the print server serving as a source; a unit configured to manage a mediation apparatus and an image forming apparatus in association with each other as a group; a unit configured, upon receiving a print instruction, to determine, among the at least one mediation apparatus, a mediation apparatus to which a print request transfer instruction is to be transmitted, and to transmit the print request transfer instruction to the determined mediation apparatus via the maintained connection; and a unit configured to transmit a print job in response to the print job acquisition request (Nakamura, Abstract), ISHIGAKI al. (US Pub No. 2017/0054687) discloses a security system comprising: a first gateway device; a second gateway device; and a duplex communication line, wherein a first proxy part of the first gateway device is configured, if an inbound data is of a specific protocol, to receive a communication information of the specific protocol transmitted by the inbound data and to send the communication information of the specific protocol to the second gateway device, and, if the inbound data is not of the specific protocol, not to send the inbound data to the second gateway device. The communication information of the specific protocol is a communication data generated by a sending-side end device to exchange a message (e.g. a control command) with a receiving-side end device. (ISHIGAKI, Abstract and page 2, paragraph 0020), AOKI (US Pub No. 2020/0137166) discloses a remote device management system includes a plurality of devices residing on a local network and a management apparatus connected to the local network through a firewall and configured to communicate with a mediating apparatus residing on the local network.  The plurality of devices includes a first device that communicates with the mediating apparatus and a second device that communicates with the first device in the local network.  The first device stores second device identification information for identifying the second device, receives from the mediating apparatus a search request for a device transmitted from the management apparatus to the mediating apparatus, and transmits first device identification information for identifying the first device and the stored second device identification information to the management apparatus in response to the search request (AOKI, Abstract), and Matusushima (US Patent No. 11,108,616) discloses a remote management mediating apparatus, a remote management system, and a remote management method. The remote management mediating apparatus receives request data issued from a remote device management apparatus to one or more management target devices remotely managed by the remote device management apparatus, identifies a device mediating apparatus capable of communicating by a communication method supported by the management target device, and transfers the received request data to the identified device mediating apparatus and when the device mediating apparatus is replaced with another device mediating apparatus, acquires settings information for remote management set in the device mediating apparatus, supplies the settings information to the another device mediating apparatus, and resets the settings information to the another device mediating apparatus (Matsushima, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “transmitting to the information processing apparatus through the firewall a first request for requesting transmission of a first command directing the mediation apparatus to issue a device command for instructing the device; transmitting to the information processing apparatus through the firewall a second request for requesting transmission of a second command directing the mediation apparatus to execute a second-command dependent instruction for the; in response to receiving the first command, transmitting to the device via the local network the device command based on the first command; and in response to receiving the second command, performing the second- command dependent instruction, wherein the first control device is configured to perform: in response to receiving the first request, transmitting the first command to the mediation apparatus through the firewall; and in response to receiving the second request, transmitting the second command to the mediation apparatus through the firewall; wherein the information processing apparatus further includes a first memory storing first correlation information which correlates each of event IDs with one of the first command and the second command, 2wherein the mediation apparatus further includes a second memory storing second correlation information which correlates each of event IDs with one of the first request and the second request, and wherein the first control device is configured to further perform transmitting event information including a plurality of event IDs according to a series of procedures which is initiated by the mediation apparatus and enables the mediation apparatus to receive information from the information processing apparatus through the firewall” (as recited in claims 1  and 8) and “wherein the information processing apparatus further includes a first memory storing first correlation information which correlates each of event IDs with one of the first command and the second command, wherein the mediation apparatus further includes a second memory storing second correlation information which correlates each of event IDs with one of the first request and the second request, wherein the first control device is configured to further perform transmitting event information including a plurality of event IDs according to a series of procedures - 49 -which is initiated by the mediation apparatus and enables the mediation apparatus to receive information from the information processing apparatus through the firewall, wherein the second control device is configured to further perform: initiating the series of procedures; receiving the event information from the information processing apparatus through the firewall; and determining, by using the second correlation information, for each of the plurality of event IDs included in the event information whether the event ID indicates the first request or the second request, wherein in a case where the second control device determines that the event ID indicates the first request, the second control device transmits the first request including the event ID, wherein in a case where the second control device determines that the event ID indicates the second request, the second control device transmits the second request including the event ID, wherein the first control device is configured to further perform: identifying the first command based on the event ID included in the received first request by using the first correlation information, wherein the transmitting a first command transmits the identified first command to the mediation apparatus; and identifying the second command based on the event ID included in the received second request by using the first correlation information, wherein the transmitting a second command transmits the identified second command to the mediation apparatus” (as recited in claims 7 and 9), in combination with the rest of the claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAQUEAL D WADE-WRIGHT/             Primary Examiner, Art Unit 2437